DETAILED ACTION

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it uses phrases which can be implied “Disclosed herein”.  Correction is required.  See MPEP § 608.01(b).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8, 10, 12, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Filart (U.S. Patent Application Publication No. 20200053568 A1), hereinafter Filart, in view of Wing (U.S. Patent Application Publication No. 20070121583 A1), hereinafter Wing.

Regarding claim 1, Filart discloses A network computing device (Par. [0017], In various examples, an IP Multimedia Subsystem (IMS) core 112 may reside within the telecommunications network 106. The IMS core 112 may include application function(s) (AF) 114, such as a Proxy Call Session Control Function (P-CSCF) 116, an Interrogating Call Session Control Function (I-CSCF) 118, and a Serving Call Session Control Function (S-CSCF) 120, a Telephony Application Server (TAS) 122, an Interconnection Border Control Function (IBCF) 124, and a SIP server 126. ), comprising:
 5a memory (Par. [0027], memory 208 ); and 
a processor device coupled to the memory (Par. [0027], Further, the SIP server 126 may include one or more processor(s) 206 that are operably connected to memory 208) and configured to: 
receive a session initiation protocol (SIP) invite message (Par. [0047], At 302, the SIP server of an HPLMN may receive a SIP INVITE message from an originating device to initiate a VoIP communication session with a recipient device), 
comprising a phone number ( Par. [0048], At 304, the SIP server may determine that an identifier of the originating device that is presented within the SIP INVITE message is associated with a subscriber account of the HPLMN. The identifier may correspond to a phone number, an International Mobile Subscriber Identity (IMSI), a Mobile Station International Subscriber Directory Number (MSISDN), or an International Mobile Equipment Identity (IMEI).
determine to forward  ( Par. [0057], At 314, the SIP server may determine that the PLMN identified within the most recent instance of registration data within the HPLMN matches the origin network, the origin network having been identified as the network from which the SIP INVITE was sent, or the network identified within the SIP INVITE message. In this instance, the SIP server may infer that the identity of the originating device is likely reliable. In doing so, the SIP server may transmit the SIP INVITE message to the recipient device to facilitate establishing the VoIP communication session between the originating device and the recipient device.) or reject the SIP invite message (Par. [0055], At 312, the SIP server may determine that the PLMN identified within the most recent instance of registration data within the HPLMN (i.e. data records within the HSS of the HPLMN) does not match the origin network identified within the SIP INVITE message. In this instance, the SIP server may infer that the identity of the originating device is spoofed and is likely unreliable. In doing so, the SIP server may selectively terminate the request for the VoIP communication. In one example, the SIP server may ignore the SIP INVITE message, whereby the failure to respond acts to prevent the VoIP communication session from being established. In another example, the SIP server may reply to the SIP INVITE message with a “not accepted” response, which similarly prevents the VoIP communication session from being established.).
Filart discloses a network computing device that receives a SIP invite message and determines to forward of reject the invite. Filart fails to explicitly disclose the SIP invite message including a header field comprising an identifier and the claimed functions the processor is configured to do in order to determine to forward or reject the SIP invite. However, Wing teaches
The SIP invite message including a header field comprising an identifier that identifies a calling device (Par. [0029], The "From" address field (i.e. header field) of SIP signaling message 63 includes a SIP identity 69 for computer 2a); 
10query a database  that correlates each of a plurality of phone numbers to a respective one of a plurality of identifiers (Par. [0025], IP phone B then provides the alleged phone number 4 to the ENUM database 3 using ENUM query 64a. The ENUM database 3 uses alleged phone number 4 to lookup the SIP identity 59 associated with the alleged phone number 4. Communication 64b is sent back and includes the SIP identity 59 associated with alleged phone number 4.); and 
based on whether the identifier and the phone number in the SIP invite message are correlated to one another in the database (Par. [0026], After receiving communication 64b, IP phone B compares the SIP identity 59 received from ENUM database 3 with the SIP identity 59 included in the "From" header for SIP signaling message 63. If the values do not match, IP phone B regards the SIP identity 59 received in SIP signaling message 63 as the actual identity of the caller… If the values do match, then the alleged phone number 4 has been authenticated.).  
Filart and Wing are analogous references to the claimed invention as they both pertain to an apparatus for receiving a SIP invite message and determining whether to forward or reject the invite. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Filart by querying a database that correlates phone numbers to a respective identifiers as taught by Wing. Such modifications allows for detection of forged or spoofed identities since it is difficult for an attacker to falsify the identifier of a calling device, correlating a phone number and an identifier will confirm the identity of the caller (Wing, Par. [0025]).

Regarding claim 3, the combination of Filart and Wing teaches the network computing device of claim 1.
 Filart further discloses wherein to determine to forward or reject the SIP invite message the processor device is further configured to (Par. [0054], At 310, the SIP server may determine whether the PLMN identified within the most recent instance of registration data of the originating device corresponds with the origin network that was identified within the SIP INVITE message.): 
and reject the SIP invite message (Par. [0055],  At 312, the SIP server may determine that the PLMN identified within the most recent instance of registration data within the HPLMN (i.e. data records within the HSS of the HPLMN) does not match the origin network identified within the SIP INVITE message. In this instance, the SIP server may infer that the identity of the originating device is spoofed and is likely unreliable. In doing so, the SIP server may selectively terminate the request for the VoIP communication).  
Filart teaches a processor configured to determine to reject or forward a SIP invite message. Filart fails to explicitly disclose the claimed configurations of the processor. 
However, Wing teaches confirm that the identifier and the phone number in the SIP invite message are not correlated in the database (Par. [0031-0032], After correlating, the Caller ID assertion 98b and the ANI assertion 99b are validated. In one example, computer 2b uses the Caller ID assertion 98b or the ANI assertion 99b to determine an alleged phone number 4 for phone 8a. Computer 2b exchanges communications 34 with ENUM database 3 to determine the SIP identity 69 associated with alleged phone number 4.  Next computer 2b compares the SIP identity 69 associated with the alleged phone number 4 with the SIP identity 69 included in SIP signaling message 33. If the values do not match, computer 2b regards the SIP identity 69 included in SIP signaling message 33 as the actual identity of PSTN call 31); 
Filart and Wing are analogous references to the claimed invention as they both pertain to an apparatus for receiving a SIP invite message and determining whether to forward or reject the invite. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Filart by correlating phone numbers to a respective identifiers as taught by Wing. Such modifications allows for detection of forged or spoofed identities since it is difficult for an attacker to falsify the identifier of a calling device, correlating a phone number and an identifier will confirm the identity of the caller (Wing, Par. [0025]).

Regarding claim 4, the combination of Filart and Wing teaches the network computing device of claim 1.
Filart further discloses wherein the network computing device comprises one or more of a proxy-call session control function (P-CSCF) or a serving-call session control function (S-CSCF) (Par. [0017], In various examples, an IP Multimedia Subsystem (IMS) core 112 may reside within the telecommunications network 106.The IMS core 112 may include application function(s) (AF) 114, such as a Proxy Call Session Control Function (P-CSCF) 116, an Interrogating Call Session Control Function (I-CSCF) 118, and a Serving Call Session Control Function (S-CSCF) 120, a Telephony Application Server (TAS) 122, an Interconnection Border Control Function (IBCF) 124, and a SIP server 126.).  

Regarding claim 8, A method, comprising: 
20receiving, at a network computing device (SIP server), a session initiation protocol (SIP) invite message (Par. [0047], At 302, the SIP server of an HPLMN may receive a SIP INVITE message from an originating device to initiate a VoIP communication session with a recipient device),
determining, by the network computing device, to forward ( Par. [0057], At 314, the SIP server may determine that the PLMN identified within the most recent instance of registration data within the HPLMN matches the origin network, the origin network having been identified as the network from which the SIP INVITE was sent, or the network identified within the SIP INVITE message. In this instance, the SIP server may infer that the identity of the originating device is likely reliable. In doing so, the SIP server may transmit the SIP INVITE message to the recipient device to facilitate establishing the VoIP communication session between the originating device and the recipient device.)  or reject the SIP invite message (Par. [0055], At 312, the SIP server may determine that the PLMN identified within the most recent instance of registration data within the HPLMN (i.e. data records within the HSS of the HPLMN) does not match the origin network identified within the SIP INVITE message. In this instance, the SIP server may infer that the identity of the originating device is spoofed and is likely unreliable. In doing so, the SIP server may selectively terminate the request for the VoIP communication. In one example, the SIP server may ignore the SIP INVITE message, whereby the failure to respond acts to prevent the VoIP communication session from being established. In another example, the SIP server may reply to the SIP INVITE message with a “not accepted” response, which similarly prevents the VoIP communication session from being established.) 
Filart discloses a network computing device that receives a SIP invite message and determines to forward of reject the invite. Filart fails to explicitly disclose the SIP invite message including a header field comprising an identifier and the claimed functions the processor is configured to do in order to determine to forward or reject the SIP invite. However, Wing teaches
The SIP invite message including a header field comprising an identifier that identifies a calling device (Par. [0029], The "From" address field (i.e. header field) of SIP signaling message 63 includes a SIP identity 69 for computer 2a); 
querying, by the network computing device, a database that correlates each of a plurality of phone numbers to a respective one of a plurality of 25identifiers (Par. [0025], IP phone B then provides the alleged phone number 4 to the ENUM database 3 using ENUM query 64a. The ENUM database 3 uses alleged phone number 4 to lookup the SIP identity 59 associated with the alleged phone number 4. Communication 64b is sent back and includes the SIP identity 59 associated with alleged phone number 4.); and 
based on whether the identifier and the phone number in the SIP invite message are correlated to one another in the database (Par. [0026], After receiving communication 64b, IP phone B compares the SIP identity 59 received from ENUM database 3 with the SIP identity 59 included in the "From" header for SIP signaling message 63. If the values do not match, IP phone B regards the SIP identity 59 received in SIP signaling message 63 as the actual identity of the caller… If the values do match, then the alleged phone number 4 has been authenticated.). 
Filart and Wing are analogous references to the claimed invention as they both pertain to an apparatus for receiving a SIP invite message and determining whether to forward or reject the invite. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Filart by querying a database that correlates phone numbers to a respective identifiers as taught by Wing. Such modifications allows for detection of forged or spoofed identities since it is difficult for an attacker to falsify the identifier of a calling device, correlating a phone number and an identifier will confirm the identity of the caller (Wing, Par. [0025]).

Method claim 10 relates to the method using the apparatus as claimed in apparatus claim 3. Therefore, method claim 10 is rejected for the same reason of obviousness as claim 3 above.

Regarding claim 12, the combination of Filart and Wing teaches the method of claim 8.
Filart further discloses  wherein the SIP invite message is received from an endpoint computing device comprising one or more of an embedded Multimedia Terminal Adapter (eMTA) or a mobile device (Par. [0016], The client device(s) 110(1)-110(N) (i.e. endpoint computing device) may include any sort of electronic device, such as a cellular phone, a smartphone, a tablet computer, an electronic reader, a media player, a gaming device, a personal computer (PC), a laptop computer, etc.);

Regarding claim 13, the combination of Filart and Wing teaches the method of claim 8.
 Filart further discloses wherein the database is one or more of a home 30subscriber server (HSS), an equipment identity register (EIR), or a device management system (Par. [0034], The registration data component 216 is configured to interrogate an HSS, HLR, or USD of the HPLMN to identify the most recent instance of registration data that the originating device registered with the HPLMN.).

Apparatus claim 17 is similar to apparatus claim 12 and is rejected for similar reason of obviousness as claim 12.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Filart  in view of Wing and further in view of Carames et. al. (U.S. Patent No. 9654964 B1), hereinafter Carames.

Regarding claim 2, the combination of Filart and Wing teaches the network computing device of claim 1.
Filart further discloses wherein to determine to forward or reject the SIP invite message the processor device is further configured to (Par. [0054], At 310, the SIP server may determine whether the PLMN identified within the most recent instance of registration data of the originating device corresponds with the origin network that was identified within the SIP INVITE message.): 
Filart discloses a processor device configured to determine to forward or reject a SIP invite message. Filart fails to disclose confirming an identifier and phone number in the SIP invite message are correlated in a database. 
However wing teaches confirm that the identifier and the phone number in the SIP invite message are correlated to one another in the database (Par. [0031-0032], After correlating, the Caller ID assertion 98b and the ANI assertion 99b are validated. In one example, computer 2b uses the Caller ID assertion 98b or the ANI assertion 99b to determine an alleged phone number 4 for phone 8a. Computer 2b exchanges communications 34 with ENUM database 3 to determine the SIP identity 69 associated with alleged phone number 4. Next computer 2b compares the SIP identity 69 associated with the alleged phone number 4 with the SIP identity 69 included in SIP signaling message 33… If the values do match, then the alleged phone number 4 has been authenticated ); 
Filart and Wing are analogous references to the claimed invention as they both pertain to an apparatus for receiving a SIP invite message and determining whether to forward or reject the invite. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Filart by querying a database that correlates phone numbers to a respective identifiers as taught by Wing. Such modifications allows for detection of forged or spoofed identities since it is difficult for an attacker to falsify the identifier of a calling device, correlating a phone number and an identifier will confirm the identity of the caller (Wing, Par. [0025]).
The combination of Filart and Wing teaches a method of determining to forward or reject a SIP invite message by correlating a phone number and an identifier. The combination fails to teach modifying the SIP invite message before forwarding it.
 However, Carames teaches 20modify the SIP invite message by removing the identifier and the phone number to generate a modified SIP invite message (Col. 5, lines 39-49, At 340, CSCF 160 sends a second SIP INVITE message, based on the first SIP INVITE message, to AS 190 (subsequent to S-CSCF 180 having determined that AS 190 is the appropriate AS to handle the service request from roaming mobile station 115). This may be performed by simply forwarding the first SIP INVITE message to AS 190. However, in some examples the first SIP INVITE message may be modified, such as by adding, removing, and/or modifying SIP headers in the first SIP INVITE message, or modifying other portions of the first SIP INVITE message, to produce the second SIP INVITE message for AS 190.); and 
transmit the modified SIP invite message (Col. 5, lines 49-50, At 345, AS 190 receives the second SIP INVITE message from CSCF 160.).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the combination of Filart and Wing using the teaching of Merino. Such modification will add security to the calling device since the identifier will be removed from the header once the device is authenticated, hence preventing a malicious party from getting access to the device information. 

Method claim 9 relates to the method using the apparatus as claimed in apparatus claim 2. Therefore, method claim 9 is rejected for the same reason of obviousness as claim 2 above.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Filart  in view of Wing and further in view of Stewart et. al.  (U.S. Patent Application Publication No. 20190158543 A1), hereinafter Stewart.
5Regarding claim 5, the combination of Filart and Wing teaches the network computing device of claim 1. The combination teaches a SIP invite message header containing a phone number and an identifier. The combination fails to teach the header containing a firmware version.
However, Stewart teaches wherein the header field of the SIP invite message (Par. [0085], A SIP INVITE message also contains a Request-Line. The Request-Line contains a Request-URI. The Request-URI is a SIP URI. In the case of a SIP INVITE message, the Request-URI may be set to the value received in the Contact header field at registration.) includes a firmware version (Par. [0073], The SBC 320 can encode data identifying the endpoint characteristic of the endpoint 310 within the Contact header field. When the SBC 320 receives a subsequent SIP request message for the endpoint 310, the SIP request message may comprise the encoded data identifying the endpoint characteristic of the endpoint 310 (and/or data derived therefrom), which the SBC 320 can then decode to identify the endpoint characteristic of the endpoint 310… Par. [0068], A User-Agent header field is an example of an endpoint type header. The User-Agent header field contains endpoint characteristic information. The User-Agent header field value may, for example, indicate the vendor, model, firmware version etc. of the endpoint 310. ).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the combined teaching of Filart and Wing in claim 1, by adding a firmware version to the SIP invite message as taught by Stewart. Such modification will provide an additional way of identifying the calling device and correlating it using the phone number.

Claims 6, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Filart in view of Wing and further in view of Narayanan.

Regarding claim 6, the combination of Filart and Wing teaches the network computing device of claim 1. The combination teaches an identifier included in the SIP header, but fails to teach the identifier being encrypted by a public key and decrypted using a private key. 
However, Narayanan teaches wherein the identifier comprises an encrypted identifier (Par. [0070], To generate a signature based upon at least a portion of the headers in a SIP message, the SIP node requiring validation and verification capabilities may include a cryptographic program which executes on a central processing unit to perform certain cryptographic functions, including encryption, decryption, signing, and/or verification) that is encrypted 10by a public encryption key of the network computing device (Par. [0070], Alternatively, the cryptographic program may have access to an asymmetric (public/private) key pair. In a typical asymmetric key pair, a public key may be used to encrypt information); 
wherein the processor device is further configured to decrypt the encrypted identifier using a private encryption key ( Par. [0070], …and the corresponding private key may be used to decrypt the information.).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the combined teaching of Filart and Wing in claim 1 by encrypting the device identifier in the SIP header as taught by Narayanan. Such modification allows to safely communicate device identifier information with a receiving device. 

Method claim 14 relates to the method using the apparatus as claimed in apparatus claim 6. Therefore, method claim 14 is rejected for the same reason of obviousness as claim 6 above.

Regarding claim 20, the combination of Filart and Narayanan teaches the endpoint computing device of claim 15.
Filart further discloses wherein the processor device 10is further configured to establish a call session ( Par. [0057], At 314, the SIP server may determine that the PLMN identified within the most recent instance of registration data within the HPLMN matches the origin network, the origin network having been identified as the network from which the SIP INVITE was sent, or the network identified within the SIP INVITE message. In this instance, the SIP server may infer that the identity of the originating device is likely reliable. In doing so, the SIP server may transmit the SIP INVITE message to the recipient device to facilitate establishing the VoIP communication session between the originating device (i.e. processor device) and the recipient device.) or receive a rejection (Par. [0055], At 312, the SIP server may determine that the PLMN identified within the most recent instance of registration data within the HPLMN (i.e. data records within the HSS of the HPLMN) does not match the origin network identified within the SIP INVITE message. In this instance, the SIP server may infer that the identity of the originating device is spoofed and is likely unreliable. In doing so, the SIP server may selectively terminate the request for the VoIP communication. In one example, the SIP server may ignore the SIP INVITE message, whereby the failure to respond acts to prevent the VoIP communication session from being established. In another example, the SIP server may reply to the SIP INVITE message with a “not accepted” response (i.e. receive rejection), which similarly prevents the VoIP communication session from being established.)
Filart discloses an endpoint computing  device that receives a SIP invite message and determines to forward of reject the invite. Filart fails to explicitly disclose the SIP invite message including a header field comprising an identifier and the claimed functions the processor is configured to do in order to determine to forward or reject the SIP invite. 
However, Wing teaches based on whether the encrypted identifier and the phone number of the SIP invite message are correlated in a database in electronic communication with the network computing device (Par. [0026], After receiving communication 64b, IP phone B compares the SIP identity 59 received from ENUM database 3 with the SIP identity 59 included in the "From" header for SIP signaling message 63. If the values do not match, IP phone B regards the SIP identity 59 received in SIP signaling message 63 as the actual identity of the caller… If the values do match, then the alleged phone number 4 has been authenticated.).  .
Filart and Wing are analogous references to the claimed invention as they both pertain to an apparatus for transmitting and  receiving  SIP invite messages and determining whether to forward or reject the invite. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Filart by querying a database that correlates phone numbers to a respective identifiers as taught by Wing. Such modifications allows for detection of forged or spoofed identities since it is difficult for an attacker to falsify the identifier of a calling device, correlating a phone number and an identifier will confirm the identity of the caller (Wing, Par. [0025]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Filart in view of Wing and further in view of Richard et. al (U.S. Patent Application Publication No. 20090113030 A1), hereinafter Richard.
Regarding claim 7, the combination of Filart and Wing teaches the network computing device of claim 1. The combination teaches an identifier included in the SIP header, but fails to explicitly teach the types of identifiers. 
However, Richard teaches wherein the identifier comprises 15one or more of a device ID of the network computing device, a Media Access Control (MAC) address of the network computing device, or a serial number of the network computing device (Par. [0010], In typical use, SIP sessions are packet streams. Real Time Protocol (hereinafter "RTP") can be the carrier for the actual voice or video content. The system also utilizes Media Access Control address or identifiers (hereinafter "MAC address") for identifying the component, e.g., telephone, during the validation and authentication phase. The MAC address of the IPEP, which is extracted from the "mac" portion of the mac.cfg file requested, is inserted in the file as the device's user ID prior to sending the file to the IPEP).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teaching of Filart and Wing in claim 1 by using the MAC address as an identifier as taught by Richard. Since a MAC address uniquely identifies a device in a network, it can be used to correlate to a phone number and determine if it is a legitimate call.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Filart in view of Wing and  Richard and further in view of Stewart.
Regarding claim 11, the combination of Filart and Wing teaches the method of claim 8,
Filart further discloses wherein the SIP invite message is received at a proxy-call session control function (P-CSCF) or a serving-call session control function (S-CSCF) of the network computing device (Par. [0017], In various examples, an IP Multimedia Subsystem (IMS) core 112 may reside within the telecommunications network 106.The IMS core 112 may include application function(s) (AF) 114, such as a Proxy Call Session Control Function (P-CSCF) 116, an Interrogating Call Session Control Function (I-CSCF) 118, and a Serving Call Session Control Function (S-CSCF) 120, a Telephony Application Server (TAS) 122, an Interconnection Border Control Function (IBCF) 124, and a SIP server 126.).  
The combination of Filart and Wing teaches a method of receiving SIP invite message having a header containing a phone number and an identifier. The combination fails to teach the header containing a firmware version.
However, Stewart teaches wherein the header field of the SIP invite message (Par. [0085], A SIP INVITE message also contains a Request-Line. The Request-Line contains a Request-URI. The Request-URI is a SIP URI. In the case of a SIP INVITE message, the Request-URI may be set to the value received in the Contact header field at registration.) includes a firmware version (Par. [0073], The SBC 320 can encode data identifying the endpoint characteristic of the endpoint 310 within the Contact header field. When the SBC 320 receives a subsequent SIP request message for the endpoint 310, the SIP request message may comprise the encoded data identifying the endpoint characteristic of the endpoint 310 (and/or data derived therefrom), which the SBC 320 can then decode to identify the endpoint characteristic of the endpoint 310… Par. [0068], A User-Agent header field is an example of an endpoint type header. The User-Agent header field contains endpoint characteristic information. The User-Agent header field value may, for example, indicate the vendor, model, firmware version etc. of the endpoint 310. ).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the combined teaching of Filart and Wing in claim 1, by adding a firmware version to the SIP invite message as taught by Stewart . Such modification will provide an additional way of identifying the calling device and correlating it using the phone number.
The combination of Filart, Wing and Stewart teaches method of receiving a SIP message containing a phone number and an identifier in the header field, but fails to explicitly teach the types of identifiers. 
However, Richard teaches wherein the identifier comprises 15one or more of a device ID of the network computing device, a Media Access Control (MAC) address of the network computing device, or a serial number of the network computing device (Par. [0010], In typical use, SIP sessions are packet streams. Real Time Protocol (hereinafter "RTP") can be the carrier for the actual voice or video content. The system also utilizes Media Access Control address or identifiers (hereinafter "MAC address") for identifying the component, e.g., telephone, during the validation and authentication phase. The MAC address of the IPEP, which is extracted from the "mac" portion of the mac.cfg file requested, is inserted in the file as the device's user ID prior to sending the file to the IPEP);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teaching of Filart, Wing and Merino in claim 8 by using the MAC address as an identifier as taught by Richard. Since a MAC address uniquely identifies a device in a network, it can be used to correlate to a phone number and determine if it is a legitimate call.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Filart in view of Narayanan and Stewart and further in view of Richard.

Regarding claim 16, the combination of Filart and Narayanan teaches the endpoint computing device of claim 15. The combination teaches a SIP invite message header containing a phone number and an identifier. The combination fails to teach the header containing a firmware version.
However, Stewart teaches wherein the SIP invite message (Par. [0085], A SIP INVITE message also contains a Request-Line. The Request-Line contains a Request-URI. The Request-URI is a SIP URI. In the case of a SIP INVITE message, the Request-URI may be set to the value received in the Contact header field at registration.) includes a firmware version (Par. [0073], The SBC 320 can encode data identifying the endpoint characteristic of the endpoint 310 within the Contact header field. When the SBC 320 receives a subsequent SIP request message for the endpoint 310, the SIP request message may comprise the encoded data identifying the endpoint characteristic of the endpoint 310 (and/or data derived therefrom), which the SBC 320 can then decode to identify the endpoint characteristic of the endpoint 310… Par. [0068], A User-Agent header field is an example of an endpoint type header. The User-Agent header field contains endpoint characteristic information. The User-Agent header field value may, for example, indicate the vendor, model, firmware version etc. of the endpoint 310. ); 
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the combined teaching of Filart and Narayanan in claim 15, by adding a firmware version to the SIP invite message as taught by Stewart . Such modification will provide an additional way of identifying the calling device and correlating it using the phone number.
The combination of Filart, Narayanan and Stewart teaches an end point computing device configured to generate an encrypted SIP invite message which includes a firmware version. The combination fails to teach the types of identifiers. 
However, Richard teaches wherein the encrypted identifier comprises one or more of a device ID of the network computing device, a Media Access Control (MAC) address of the network computing device, or a serial number of the network computing device (Par. [0010], In typical use, SIP sessions are packet streams. Real Time Protocol (hereinafter "RTP") can be the carrier for the actual voice or video content. The system also utilizes Media Access Control address or identifiers (hereinafter "MAC address") for identifying the component, e.g., telephone, during the validation and authentication phase. The MAC address of the IPEP, which is extracted from the "mac" portion of the mac.cfg file requested, is inserted in the file as the device's user ID prior to sending the file to the IPEP).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teaching of Filart and Wing in claim 1 by using the MAC address as an identifier as taught by Richard. Since a MAC address uniquely identifies a device in a network, it can be used to correlate to a phone number and determine if it is a legitimate call.

Claim 15, 18 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Filart in view of Narayanan.

Regarding claim 15, Filart discloses An endpoint computing device (Fig. 1,  originating device (i.e. client device(s) 110(1)-110(N))), comprising: 
Filart does not explicitly disclose the endpoint computing device having a memory and a processor coupled to memory. However, Filart discloses a network computing device having those components. Therefore, it would be obvious that the endpoint computing devices will also have a memory and a processor coupled to memory since both the endpoint device and network device are computing devices.
10a memory ; 
and a processor device coupled to the memory and configured to: 
generate a session initiation protocol (SIP) invite message (Par. [0047], The SIP INVITE message may correspond to a call request configured (i.e. generate) to initiate a dialog for establishing a voice communication, such as a VoIP communication session, between at least a pair of client devices, such as the originating device and the recipient device.) that includes a phone number ( At 304, the SIP server may determine that an identifier of the originating device that is presented within the SIP INVITE message is associated with a subscriber account of the HPLMN. The identifier may correspond to a phone number, an International Mobile Subscriber Identity (IMSI), a Mobile Station International Subscriber Directory Number (MSISDN), or an International Mobile Equipment Identity (IMEI) and the identifier (At 306, the SIP server may determine an origin network of the SIP INVITE message. In this instance, the SIP server may analyze the SIP INVITE message to identify an IP address associated with the telecommunication network that sent the SIP INVITE message (i.e. identifier). Alternatively, the SIP INVITE message may include a P-Visited-Network-ID (PVNI) or a PLMN ID associated with the origin network).
transmit the SIP invite message toward the network computing device (Par. [0047], At 302, the SIP server (i.e. network computing device ) of an HPLMN may receive a SIP INVITE message from (i.e. transmit) an originating device to initiate a VoIP communication session with a recipient device.).
Filart teaches an endpoint computing device configured to generate and transmit a SIP invite message. Filart fails to teach the generated SIP invite message having encrypted identifier. 
However, Narayanan teaches encrypt, using a public encryption key of a network computing device, an identifier that identifies a calling device to generate an encrypted identifier (Par. [0070], To generate a signature based upon at least a portion of the headers in a SIP message, the SIP node requiring validation and verification capabilities may include a cryptographic program which executes on a central processing unit to perform certain cryptographic functions, including encryption, decryption, signing, and/or verification)…  (Par. [0070], Alternatively, the cryptographic program may have access to an asymmetric (public/private) key pair. In a typical asymmetric key pair, a public key may be used to encrypt information) ; 
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Filart by encrypting the device identifier in the SIP header as taught by Narayanan. Such modification allows to safely communicate device identifier information with a receiving device. 

Regarding claim 18, the combination of Filart and Narayanan taches the endpoint computing device of claim 15.
Narayanan further teaches wherein the processor device is further configured to request a public certificate associated with the network computing device from a certificate repository (Par. [0080], In some cases, SIP node 300B (i.e. processor device) may access a database of stored keys to verify if it has the identified ROUTE SET key 580 stored therein. If the ROUTE SET key is not stored, then SIP node 300B may access the public/private key pair to determine the ROUTE SET key from the ROUTE SET header. More particularly, the SIP node 300B may use a certificate service to access the public/private key pair or may retrieve (i.e. request) the public/private key pair from a database or through any suitable method or process.).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combines teaching of Filart and Narayanan in claim 15 by requesting a public certificate from a repository as taught by Narayanan such modification will reduce the load on the endpoint computing device (Narayanan [Par. 0079]).

Regarding claim 19, the combination of Filart and Narayanan taches the endpoint computing device of claim 15.
Filart in the combination discloses an endpoint computing device sending a SIP message with a phone number and an identifier (Par. [0047]). The combination fails to teach the endpoint computing device receiving such information from a calling device.
 However, Narayanan teaches wherein the processor device is further configured to receive the phone number and the encrypted identifier from a calling device (Par. [0029], For example, FIG. 2 illustrates a representation of an INVITE request 500 as sent by Alice's SIP client 102 and received by the SIP node 200 (i.e. processor device). The example INVITE 500 includes a start line 502, a plurality of headers 504 and a body 506. The start line 502 identifies the message type (here INVITE), the requesting URI which is generally the SIP address of the Calle, and the SIP version. The headers 504 are accepted fields under the SIP standard. The VIA header 508 contains information indicative of the protocol and the address of a previous hop. The FROM header 510 contains information indicative of the user originating the request (caller), here Alice).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Filart by receiving a phone number and identifier from the calling device. Since the  endpoint computing device is configured to generate the SIP invite message on behalf of the caller, the caller has to provide a phone number and identifier to be included in the SIP invite message.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Okhrimenko ( U.S. Patent No. 11297189 B2) teaches a method of verifying called identity using a first call registry and a second call registry, wherein the first call registry sends a verification request to the second call registry including a caller ID and SIP header information. 
Sinha ( U.S. Patent Application Publication No 20200045168 A1) teaches a method of identification and management of fraudulent calls in an Internet Protocol (IP) Multimedia Subsystem (IMS) Based telecommunication network. Various embodiments may enable a user of a computing device to identify a call as unwanted and provide call type information to an IMS based telecommunication network. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawit Woldemariam whose telephone number is (571)272-2560. The examiner can normally be reached on 7:30 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado, can be reached on (571)272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Dawit Woldemariam/
Art Unit 2496

/JORGE L ORTIZ CRIADO/               Supervisory Patent Examiner, Art Unit 2496